Citation Nr: 0910239	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-21 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a temporary total rating for a period of 
convalescence.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1966 to 
July 1968.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2005 rating 
decision, by the Augusta, Maine, Regional Office (RO).  
Jurisdiction rests with Detroit.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks a temporary total evaluation due to 
treatment for a service-connected disability requiring 
convalescence.  Service treatment records show that the 
appellant's left middle finger was injured in service and 
that he sustained multiple wounds to the left hand.  The 
appellant is service connected for wound MG IX left hand.  A 
March 2005 operative note showed that the appellant had a pre 
operative diagnosis of osteophytes of the left index finger 
and post operative diagnosis of tophaceous gout of the left 
index finger.  Findings of tophaceous gout over the PIP joint 
of the left index finger was noted.  The March 2005 operation 
report noted a diagnosis of gout of the proximal 
interphalangeal joint of the left index finger.  Excision of 
gout tophi of the left index finger proximal interphalangeal 
joint was performed in March 2005.  The record reflects that 
the appellant was under the care of Dr. D and that he would 
be absent from work from March 15, 2005 to July 12, 2005.

In the June 2005 VA compensation and pension examination, 
subjective complaints of stiff left hand index finger, still 
swollen with minor pain, and stiffness of the middle finger 
were noted.  The appellant gave a history of surgery on the 
index finger in March 2005.  A history of an in service 
injury involving the left hand was noted.  Partial ankylosis 
of the PIP joint of the index and middle finger of the left 
hand with a history of multiple shrapnel injuries to the hand 
and fingers was diagnosed.  It was noted that there is 
limited motion of the PIP joint with some swelling and that 
grip strength was poor.  The examiner opined that there is 
likely to be some additional limitation of motion due to pain 
and weakness following repetitive use and that it is expected 
there maybe another 10 degrees of additional loss during 
repetitive use of the finger.  The examiner also opined that 
the left hand index finger condition is not likely to be 
related to the middle finger condition.  

In January 2009, the appellant's representative indicated 
that with the trauma to the appellant's left hand, and the 
fact that trauma can precipitate gout, he believed that it 
possible that due to the trauma incurred in service the 
appellant developed gouty tophi in his left index finger PIP 
joint that required surgical removal.  The Board construes 
this as a claim for service connection for gout.  Because the 
outcome of this appeal hinges on the outcome of the claim for 
service connection for gout, the Board finds that the claim 
for service connection for gout is inextricably intertwined 
with the claim on appeal.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision can not be 
rendered unless both are adjudicated).  Because the service 
connection issue is inextricably intertwined with the issue 
of temporary total evaluation, this case must be remanded for 
initial RO adjudication of the claim for service connection.  
See Huston v. Principi, 18 Vet. App. 395 (2004).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant 
proper Veterans Claims Assistance Act of 
2000 (VCAA) notice and adjudicate the 
appellant's claim for service connection 
for gout.  

2.  After completing any additional 
development deemed necessary, the AOJ 
should readjudicate the intertwined claim 
of temporary total evaluation.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




